The information in this preliminary prospectus supplement and the accompanying prospectus, relating to an effective registration statement under the Securities Act of 1933, as amended, is not complete and may be changed.This preliminary prospectus supplement and the accompanying prospectus do not constitute an offer to sell these securities and we are not soliciting offers to buy these securities in any jurisdiction where the offer or sale is not permitted. Filed Pursuant to Rule424(b)(5) Registration No.333-182475 PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION
